DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. Applicant respectfully submits that all objections and/or rejections have been traversed, rendered moot, and/or accommodated. Favorable reconsideration and allowance of the present application and all pending claims are hereby courteously requested.

a. (Examiner’s response) Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Further explanation is shown in the action below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 11, 17-19, 37, & 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claim 1, the claimed subject matter “a fluid oscillator for alternating a direction of flow of the fluid in a channel that comprises an array of islands or a spiral geometry and a controller arranged and configured to transmit control signals to the fluid oscillator” is rendered new matter.  Applicant teaches an array of islands progressively separates particles (fig 6a) and an inertial focusing in a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5, 6, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Zhang et al. US Pub No. 2011/0223314.

With regards to claim 1, Srienc teaches an oscillatory fluidic system for focusing of particles in a fluid sample into one or more streamlines within a fluid flowing in a channel, the system comprising:
a fluid oscillator (fig 1, 120 & 121) for alternating “oscillating” a direction of flow of the fluid in a channel (0136) (0120, lines 15-20); and
a controller (fig 1, 140) arranged and configured to transmit control signals “control electronic and mechanical aspects” to the fluid oscillator to generate a repeating oscillating flow profile of the fluid sample in the channel (0115, lines 5-10), wherein the flow profile includes at least one step in a first direction of flow and at least one step in a second direction of flow opposite to the first direction of flow “more particulates move back and forth”, for a set period of time (0049, lines 10-20), thereby focusing the particles (fig 1, 150) into one or more streamlines “streamline” within the fluid flowing within the channel (abstract, lines 1-2).

Srienc does not teach a channel that comprises a spiral geometry.

Zhang, in the same field of endeavor as Srienc of optically analyzing micro sized particles in a channel, teaches a channel may either have straight or spiral geometry for inertial focusing of particles into a stream line (0015) (0043, lines 10-15).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a spiral geometry as a functional equivalent for focusing particles into a streamline for examination.



With respect to claim 3 according to claim 2, the combination teaches the system wherein the dimensions of the channel and the controller are configured to provide inertial focusing "lift force" (0107, line 1 Srienc).

With respect to claim 5 according to claim 1, the combination teaches the system wherein the fluid oscillator comprises a source (fig 1, 120 Srienc) “pump” of pressure or flow arranged and controlled (0120, lines 1-3 Srienc) to provide an oscillating pressure on, or flow of, the fluid to provide the oscillating flow within the channel (0120, lines 15-20 Srienc).

With respect to claim 6 according to claim 1, the combination teaches the system wherein the fluid oscillator comprises a source (fig 1, 120 Srienc) of constant flow arranged and controlled to provide a constant flow “constant supply” (0143, line 10-13 Srienc) on the fluid within the channel, and the fluid oscillator further comprises two valves (fig 121 Srienc) (fig 2a, left Srienc) arranged along the channel and controlled “actuated” (0143, line 5-10 Srienc) to provide the oscillating flow “cause the one or more particulates to move back and forth” (0049, lines 10-20 Srienc) within the channel between the two or more valves by directing the constant flow from the source alternatingly at a first location along the channel and then at a second location along the channel (fig 2a left Srienc).

With respect to claim 19 according to claim 1, the combination teaches the system having a channel Reynolds number (Re) “Reynolds number of 10” less than about 2300 (0214, lines 15-19 Srienc).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Zhang et al. US Pub No. 2011/0223314 in further view of paper of Gaetano D Avino, “Single line particle focusing induced by viscoelasticity of the suspending liquid: theory, experiments and simulations to design a micropipe flow-focuser”, Feb 17, 2012 hereafter D Avino.

With respect to claim 4 according to claim 2, the combination does not teach a fluid in the channel is selected to have an appropriate viscoelasticity.

D’Avino, in the same field of endeavor as Srienc of particle sorting via a fluid, teaches a viscoelastic fluid may provide single line particle focusing which enables a laser beam to efficiently interrogate them one at a time (col 2, ¶ 3) (title).  .

Claims 8 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Zhang et al. US Pub No. 2011/0223314.

With respect to claim 8 according to claim 1, the combination teaches the system wherein the channel dimensions are configured and the flow rate of the fluid in the channel is controlled such that a Reynolds number within the channel is about 0.01 to 2300 (0214, lines 15-19 Srienc).

The combination does not specifically teach a Reynolds number in a second direction.

Srienc teaches a Reynolds number of 10 represents a laminar flow of a streamline of particles (fig 16) (0214, lines 15-19). Srienc further teaches significant turbulence can be observed for Reynolds numbers larger than 2300.  Since Srienc’s embodiment provides fluid flow in a first and second directions for particle analysis, Examiner submits one of ordinary skill in the art would recognize a Reynolds numbers of 10 should be chosen to provide laminar flow in both directions since the valves oscillate the flow direction to move particles back and forth across a measurement zone (fig 1, 160).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a Reynolds number 10 to for each direction to avoid a scattering of particles which disallow single particles detection.

With respect to claim 11 according to claim 1, the combination teaches the system wherein particles flowing within the fluid move a distance of 1.0 micron to 100 cm “2 mm” in the first direction of flow (0211 Srienc).

Srienc does not teach 1.0 micron to 100 cm in the second direction of flow.

Sreinc teaches oscillating a fluid in order for particles to move back and forth through a measurement zone (fig 2, 160) via a fluid oscillator (0163, line 1). Srienc further teaches a maximum distance of movement between two particles is set based upon a minimum distance between two particles which is set at 2mm (0211).  Examiner notes one of ordinary skill would recognize that both forward and backward motion may .

Claims 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Zhang et al. US Pub No. 2011/0223314 in further view of Toner et al. US Pub No. 2009/0014360.

With respect to claim 17 according to claim 2, the combination does not teach the hydraulic diameter (Dh) of the channel is selected to achieve a ratio of particle diameter a to Dh to be greater than 0.001 and less than 1.0.

Toner, in the same field of endeavor as Srienc of focusing particles in a streamline, teaches a fluid suspension can focus particles into four localized streams, two localized streams, and/or a single localized stream via a channel (0012, lines 1-10). The channel can have a hydraulic diameter and a ratio of a size of the particles focused to the hydraulic diameter that is greater than or equal to about 0.07. The ratio of particle size to hydraulic diameter can be less than or equal to about 0.5.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill to select a ratio to be greater than 0.001 and less than 1.0 to provide a streamline flow of particles.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Zhang et al. US Pub No. 2011/0223314 in further view of Peach US Pub No. 2008/0283402.

With respect to claim 10 according to claim 1, the combination does not teach the frequency of oscillations is from about 0.01 Hertz to about 100 Hertz.

Peach, in the same field of endeavor of translating particles in a stream (fig 2b, Peach), teaches translating particles via a fluid wherein the fluid oscillates a distance of 200 µm at 100 Hz (0110).  At the time prior to the effective filing date it would have been obvious to one ordinary skill in the art to select an oscillation of 100 Hz to enable a forward motion of a stream of particles towards Srienc’s measurement zone.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Zhang et al. US Pub No. 2011/0223314 in further view of Kapur et al. US Pub No. 2016/0123858.

With respect to claim 37 according to claim 1, the combination does not teach the system wherein the array of islands comprise a two-dimensional array of islands.

Kapur, in the same field of endeavor as Srienc concentrating particles in a microfluidic channel, teaches a microfluidic channel comprising an array of islands comprise a two-dimensional array of islands (fig 3) (abstract lines 1-2). Kapur further teaches different microfluidic channel geometries can be used to achieve inertial focusing of particles. For example, the microfluidic channel can be a symmetrically curved channel, such as S-shaped, sinusoidal, or sigmoidal (0098).  At the time prior to the effective filing date of the invention it would have obvious to one of ordinary skill to combine Kapur’s islands with the combination’s channel as a functional equivalent for forming focused particle streams (0005, lines 1-5).

Allowable Subject Matter

Claims 20-26, 28, 29, 35, 36, & 39 are allowed.  Claims 7, 18, & 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. 

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the two or more valves comprise high-speed, three-way valves”, in combination with the rest of the limitations of claim 7.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first section having a first hydraulic diameter, a second section in series with the first section and having a second hydraulic diameter smaller than the first hydraulic diameter, and a third section in series with the second section and having a third hydraulic diameter larger than the second hydraulic diameter”, in combination with the rest of the limitations of claim 18.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “controlling a flow rate of the first fluid and the second fluid in the channel to generate a repeating oscillating flow profile of the first fluid and the second fluid”, in combination with the rest of the limitations of claim 20.

As to claim 38, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first fluid input and a second fluid input coupled into a first side of the channel; and a first fluid output and a second fluid output coupled to a second side of the channel opposite to the first side of the channel”, in combination with the rest of the limitations of claim 38.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/MAURICE C SMITH/Examiner, Art Unit 2877